


AMENDMENT TO THE EXECUTIVE OFFICER
SEVERANCE AGREEMENT


This Amendment to the Executive Officer Severance Agreement dated as of
_____________     (“Severance Agreement”) by and between the Federal Home Loan
Bank of Pittsburgh and ________________________________________ (“Executive”) is
made and entered into as of         January 1, 2015. Capitalized terms used
herein but not otherwise defined shall have the         meanings ascribed to
them in the Severance Agreement.


WHEREAS, under the Severance Agreement in the event of a Compensated
Termination, the Bank has agreed to contribute to Executive’s participation in
the Bank’s medical plan for a     period of eighteen (18) months; and


WHEREAS, this provision does not meet tax compliance requirements applicable to
a self-funded medical plan and the provision needs to be modified to ensure
compliance with     applicable tax requirements.


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Bank and the Executive
agree to modify the Severance Agreement as follows:


1.
Section 4(c) shall be replaced with the following:



(c)
(i) For a period of eighteen (18) months, the Bank or any successor pursuant to
this Section 4 shall pay the Executive, as taxable compensation, a monthly cash
payment equivalent to the Bank’s contribution to medical coverage for its active
employees. The Executive may use this monthly amount to pay for continuation
coverage under the Bank’s medical plan.



(ii) After a Compensated Termination, the Executive shall, if such Executive
elects medical continuation coverage, continue to be covered by the Bank’s
applicable medical insurance plan consistent with the Executive’s elections then
in effect immediately prior to the Compensated Termination for a period of
eighteen (18) months, subject to the Executive’s payment of the entire cost of
such continuation coverage as is then charged by the Bank for all other
terminated employees electing such coverage.


2.
All other terms and conditions of the Severance Agreement remain unchanged and
in full force and effect.



THE EXECUTIVE:                FEDERAL HOME LOAN BANK OF
PITTSBURGH:


__________________________            By:
____________________________________    
Chair of the Board of Directors




By: ____________________________________    
Chair of the Human Resources Committee




